57 F.3d 1066NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jerry Wayne MANN, Plaintiff-Appellant,v.Carl R. PEED, Sheriff, Fairfax County Adult DetentionCenter;  Fairfax County Executive and Board of Supervisors;Virginia Parole Board;  Director of the Department ofCorrections, Defendants-Appellees.
No. 94-7031.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 16, 1995.

Jerry Wayne Mann, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court order declining to certify his 42 U.S.C. Sec. 1983 (1988) action as a class action on behalf of all similarly situated inmates.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus trial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory and deny Appellant's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED